Citation Nr: 0033858	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-09 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there was clear and unmistakable error in a January 
4, 1993, rating decision that denied entitlement to an 
increased (compensable) disability rating for service-
connected psychoneurosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from February 1942 to July 
1945.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that found that there was no clear 
and unmistakable error in a January 1993 rating decision that 
denied entitlement to a compensable disability evaluation for 
service-connected psychoneurosis.  


FINDINGS OF FACT

1.  The RO denied entitlement to a compensable disability 
rating for the veteran's service-connected psychoneurosis in 
a January 1993 rating decision.  The RO advised the veteran 
of this decision and of his appellate rights in February 
1993.  He did not submit a timely notice of disagreement.  

2.  The veteran has not alleged specific errors of fact or 
law in the January 4, 1993, rating decision.


CONCLUSIONS OF LAW

1.  The January 1993 RO decision denying entitlement to a 
compensable disability rating for service-connected 
psychoneurosis is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.200, 20.302(a) (2000).

2.  The veteran has not submitted a valid claim of clear and 
unmistakable error in the January 4, 1993, rating action that 
denied entitlement to a compensable disability rating for 
service-connected psychoneurosis.  38 C.F.R. § 3.105(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records disclose that he was 
diagnosed as having psychoneurosis, anxiety type, mild, in 
November 1943.

In April 1946, the RO granted the veteran entitlement to 
service connection for psychoneurosis, anxiety state, 
evaluated as noncompensable, effective from July 1945.

The veteran sought reevaluation of the disability rating 
assigned for his service-connected psychoneurosis in August 
1992.  He stated that he fought with his wife a lot, had very 
few friends, and had flashbacks.  

Upon VA examination in October 1992, the veteran stated that 
he was in combat during active service.  He reported that his 
wife died in 1990 and he felt guilty that he did not care for 
her in the way that he felt he should, and this now had made 
him very depressed.  He felt melancholy since his wife's 
death.  He had his own business and retired in 1982 because 
he felt he could not deal with customers.  Additional 
complaints included being angry with his family and co-
workers, having a volatile temper, flashbacks, nightmares, 
hypervigilance, problems sleeping, feeling alienated, 
difficulty concentrating, loss of interest, and irritability.  
He denied any nervousness or anxiety.  He stated that he was 
unable to hold a job and did not like to be around people.  

On mental status examination, the veteran was somewhat 
tearful and tense.  He was well oriented and had good memory 
and abstracting and calculating ability.  He was not 
homicidal or suicidal.  The examiner diagnosed the veteran as 
having PTSD and an adjustment disorder with depression since 
the death of his wife.  Stressors included unresolved issues 
regarding the death of his wife and difficulty functioning 
since that time.  A Global Assessment of Functioning (GAF) 
scale score of 55 was assigned.  

In a January 4, 1993, rating decision, the RO denied 
entitlement to a compensable disability rating for the 
veteran's service-connected psychoneurosis.  The RO noted 
that the veteran's current symptoms were associated with an 
adjustment disorder with depression since the death of his 
wife.  The RO notified the veteran of its decision and of his 
appellate rights by letter dated February 3, 1993.  In the 
letter, the RO noted that all evidence of record had been 
considered.  The veteran did not submit a timely notice of 
disagreement.

In February 1999, the veteran stated that the RO's denial of 
a compensable disability rating for his service-connected 
psychoneurosis in January 1993 was clearly and unmistakably 
erroneous because the results of the October 1992 VA 
examination clearly showed that his condition had increased 
in severity and supported the assignment of a 30 percent 
rating.  He further stated that the medical evidence of 
record did not support the RO's finding that his symptoms 
were unrelated to his service-connected condition.  

In a separate statement received in February 1999, the 
veteran argued that the October 1992 VA examination report 
did not provide a specific diagnosis but indicated that he 
suffered from PTSD and an adjustment disorder.  He stated 
that the GAF score of 55 showed that the severity of his 
service-connected condition had increased to a compensable 
level, and was supported by his complaints on examination.  
In May 1999, the veteran further argued that "unqualified" 
medical opinion by the RO was the reason for the denial of 
the claim in January 1993.

The veteran's representative argued in November 2000 that the 
January 1993 rating decision did not comply with 38 C.F.R. 
§ 4.128 (1993) in light of the fact that the October 1992 VA 
examiner changed the veteran's diagnosis to PTSD and an 
adjustment disorder.


II.  Legal analysis 

The RO denied entitlement to a compensable disability rating 
for service-connected psychoneurosis in January 1993 and 
notified the veteran of this decision by letter dated 
February 3, 1993.  Because the veteran did not file a notice 
of disagreement with that decision within one year, the 
rating decision became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.200, 20.302(a) (2000).

The Board finds that a claim of clear and unmistakable error 
in the January 4, 1993, rating decision has not been pled 
with sufficient specificity to raise a valid claim.  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that a 
finding of clear and unmistakable error in a prior rating 
decision requires error in the prior adjudication of the 
claim.  A claim for clear and unmistakable error must be 
specific and not a mere broad allegation of a failure to 
follow the regulations, or the failure to give due process, 
or any other general, unspecific error.  Mindenhall v. Brown, 
7 Vet. App. 271, 275, citing Fugo v. Brown, 6 Vet. App. at 44 
(1993).  The Court has explained that a mere difference of 
opinion as to the facts or disagreement with the original 
decision and its interpretation of the facts is not to be of 
the type of administrative reversible error under 38 C.F.R. § 
3.105(a).  Russell v. Principi, 3 Vet. App. 310 (1992) (an 
appellant must assert "more than a disagreement as to how 
the facts were weighed or evaluated"); Robie v. Derwinski, 1 
Vet. App. 612, 614-615 (1991);. Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991); Thompson v. Derwinski, 1 Vet. App. 
251 (1991).  In particular, the Court has promulgated a 
three-pronged test to determine whether clear and 
unmistakable error is present in a prior determination:

(1)  [e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied;

(2)  the error must be undebatable and of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made; and

(3)  a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en 
banc).

The Court has further held that, in order for a claimant to 
successfully establish a valid claim for clear and 
unmistakable error in a final RO rating decision, the 
claimant must articulate with some degree of specificity what 
the alleged error is, and, unless the alleged error is the 
kind of error that, if true, would be clear and unmistakable 
error on its face, the claimant must provide persuasive 
reasons explaining why the result of the final RO rating 
decision would have been manifestly different but for the 
alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993); review en banc 
denied, 6 Vet. App. 162 (1994).

The veteran has alleged clear and unmistakable error in the 
1993 rating decision; however, he has not articulated with 
specificity an error of fact committed on the part of the RO 
in conjunction with that rating decision that would 
constitute clear and unmistakable error on its face, and he 
has not provided persuasive reasons explaining why the result 
of the final RO rating decision would have been manifestly 
different but for the alleged error. 

Rather, the veteran argues that there was sufficient evidence 
of record in 1993 to grant his claim for a higher rating for 
service-connected psychoneurosis.  He maintains that the 
medical evidence of record did not support the RO's finding 
that his psychiatric symptoms on VA examination in October 
1992 were unrelated to his service-connected disability, and 
that the RO was not qualified to make this determination.  To 
the extent that he contends that there was another, perhaps 
more persuasive, view of the evidence that should have led 
the RO to award a higher rating in 1993 for psychoneurosis, 
the Board finds that any error by the RO in not making such 
an award would nonetheless not fit the definition of clear 
and unmistakable error:  "[e]ither the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied."  Accordingly, because this 
position amounts to no more than "a disagreement as to how 
the facts were weighed or evaluated," it cannot form the 
basis of a clear and unmistakable error claim.  Russell v. 
Principi, 3 Vet. App. 310 (1992).  Simply to claim clear and 
unmistakable error on the basis that a previous adjudication 
had improperly weighed and evaluated the evidence can never 
rise to the stringent definition of clear and unmistakable 
error.  Fugo v. Brown, 6 Vet. App. at 43-44 (1993).  

The veteran's assertion of the RO's failure to consider 
38 C.F.R. § 4.128 (1993) is, similarly, insufficient to raise 
a claim of clear and unmistakable error in the January 4, 
1993, rating decision.  The provisions of 38 C.F.R. § 4.128 
(1993) provided that "Ratings boards encountering a change 
in diagnosis will exercise caution in the determination as to 
whether a change in diagnosis represents no more than a 
progression of an earlier diagnosis, an error in a prior 
diagnosis, or possibly a disease entity independent of the 
service-connected psychiatric disorder." 

The Board finds that the application of 38 C.F.R. § 4.128 
(1993) is clearly within the weighing and evaluation realm.  
The regulation provides only that the RO exercise caution in 
its evaluation of certain evidence.  Moreover, there is no 
evidence that the January 1993 rating decision failed to 
apply 38 C.F.R. § 4.128.  The fact that the rating decision 
did not explicitly recite the regulation does not establish 
that it was not considered.  Pursuant to the presumption of 
regularity attending the official acts of public officers, it 
must be concluded that all relevant law and evidence was 
considered.  Dolan v. Brown, 9 Vet. App. 358, 362 (1996).  

Accordingly, the Board concludes that clear and unmistakable 
error has not been pled with the required specificity in this 
case to establish a valid claim.  Luallen v. Brown, 8 Vet. 
App. 92, 94 (1995); Fugo v. Brown, 6 Vet. App. 40, 44 (1993); 
review en banc denied, 6 Vet. App. 162 (1994).


ORDER

The claim of clear and unmistakable error in the January 4, 
1993, rating decision is denied. 


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals



 

